Title: To John Adams from Edmund Jenings, 18 February 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Febry. 18. 1781

I sit down to acknowledge the Receipt of your Excellencys two Letters; one by the Post this day and the other by the preceding Mail. The New periodical Work, which I received this day is exceedingly well written and will I doubt not by your Excellencys Assistance and direction be soon turned to the Essential Service of our Country. L’Avocat Calkoens Defence of the Magistrates of Amsterdam is unanswerable, and in particular that part of it, that regards the Conduct of that City at the Time of the Revolution, ought to put to Silence and to Shame the Family, who had otherways remaind Simple Electors of Hanover. Is it not, Sir surprizing that He who calls Himself the Guarrantee of the belgic Constitution is so shamefully ignorant of it, and that He should have the Assurance to propose that the Body at large should leave any part to feel the Effects of his Malice and Fury?
But there is one part of L’Avocat Calkoens Performance, which fixt my attention, and I must confess gave me some Uneasiness, as I am assured it will some time or other give your Excellency no small Trouble.
The Impression, which the Extent, Activity and force of America has given to the Europeans seems to inspire them with a kind of dread or at least Jealousy of what it may one day become, and how much Europe in general may be effected by its increasing power and Grandeur. I have had this frequently objected to me by shallow Politicians, who have endeavoured to shew their Wit by a pretended foresight into things. I have told them in general that whatever greatness America may arrive at in the Course of Time, there is no present Cause of Fear. That so long as she Continues divided into so many Governments under Republican Constitutions, She cannot have the Spirit of Conquest, and so long as he has Vacant Lands, She will not feel the Use or Necessity of it. That Her Commerce however extensive it may be will tend to the Advantage and by no means be detrimental to these States, who have Wisdom to serve themselves and make a right use of it.
That the Politician disquieteth Himself in Vain to resist the Course of Nature. That if America has the inherent Means of Greatness, no power on Earth can prevent their operations and that their attempt like that of England will rather promote than retard it.
That it is Impossible to say what America may be, but that it is certain that Her force and resources under the direction of such an Ambitious People as the English, is the only Matter now to be dreaded by the Princes of the Continent, and that by Consequence, their only object in View ought to be the Seperation of America from Her, and rendered totally independant of all, that She may be servicable to all. And that she may hurt none in future Her Republican Systems should be maintained in the purest Manner.
I know not, Sir whether my Ideas are Conformable to your Excellency’s. I have therefore put them down shortly on Paper for Correction. I have desired my Friend here to consider this Subject and if I shall be honored with your Excellencys Sense of it, I will impart it to Him. I wish the dread of America may not have Mischievous Consequences. It operates on Spain to a great degree and may have its effect on other powers. It is this which has I am affraid prevented the proper Exertions to bring about a general Acknowledgement of our Independancy. I know not the State of Affairs, but I think Spain might and ought to be made Easy—but I go beyond my Tether.
The Author of the Lettrés Hollandoises is desirous of begining his Seventh Volume with some short account of the present Situation of America. Can your Excellency give me hints that may serve for that purpose?
I suppose the Russian Courier has been long detained at Ostend by violent and contrary Winds as has Sir J York. The Winds blew for three days most Violently at the S West Point, which tumbles a heavy Sea into Plimouth Sound, where there has been seven Ships laying to Join Darbys Fleet. The Anchorage is bad there, and we may have news from that Quarter. The Courier del Europe gives an account of the supposed revolt in America. I think it is meant to cover some unfavorable News to the English in Carolina.

I am with the greatest Respect, Sir your Excellencys most faithful & obedient Humb St.
Edm: Jenings

